Citation Nr: 1717389	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as a chronic residual of hepatitis, or as due to exposure to herbicides, to include Agent Orange.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

Historically, in December 1988, the Veteran filed a claim for service connection for hepatitis.  The RO denied the claim for service connection for chronic residuals of hepatitis in May 1989, which the Veteran appealed.  In October 1991, the Board denied the Veteran's claim. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for chronic residuals of hepatitis, and denied service connection for diabetes mellitus, type II.  In January 2011, the Veteran filed a notice of disagreement (NOD).  In November 2012, the RO issued a statement of the case (SOC).  In October 2012, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).  

In February 2013, the Veteran testified during a Board  hearing before a Veterans Law Judge (VLJ) in Washington, DC; a transcript of the hearing is of record.

In January 2015, the Board reopened the previously denied service connection claim, and remanded the claim for service connection for chronic residuals of hepatitis, on the merits, to the agency of original jurisdiction (AOJ) for additional development.  The claim for service connection for diabetes mellitus, type II, was also remanded.  After accomplishing further action,  the AOJ continued to deny the claims (as reflected in an October 2015 SSOC) and returned these matters to the Board for further appellate consideration.

As regards current characterization of the appeal, the Board points out that, during the pendency of the appeal, in February 2015 correspondence the Veteran filed a claim for service connection for prostate cancer, claimed as a residual of hepatitis.  In a September 2016 rating decision, the RO denied the claim for service connection for prostate cancer.  However, to date, the Veteran has not filed a substantive appeal in this matter; therefore, it is not before the Board at this time.  However, inasmuch as the only residual of prostate cancer considered in connection with the current claim is type II diabetes mellitus,  and inasmuch as the Veteran is also seeking service connection for that disability under an alternative theory of entitlement-Agent Orange exposure-for the sake of clarity, and simplicity, the Board has characterized the appeal as now encompassing the single, expanded issue reflected on the title page.

While the Veteran previously had a paper claims file. this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  The transcript of the February 2013 hearing is located in Virtual VA.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is , again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on this claim, prior to appellate consideration, is needed, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran contends that his diabetes mellitus, type II, is a residual of hepatitis.  Alternatively, he has asserted that his type II diabetes mellitus is due to herbicide exposure, to include Agent Orange.  In November 2012, the Veteran's representative submitted medical treatise evidence indicating an association between diabetes mellitus and hepatitis. 

Initially, the Board notes that in accordance with a January 2015 remand, the AOJ submitted a request to the Defense Personnel Records Information System (DPRIS) in an attempt to verify the Veteran's alleged herbicide exposure during service from January 1967 to March 1968.  In response, DPRIS indicated that the Veteran's military unit was not exposed to herbicides and did not perform any specific duties near the Korean Demilitarized Zone (DMZ).  In an October 2015 memorandum, the AOJ made a formal finding not to concede exposure to herbicide in the DMZ.

With respect to the Veteran's assertion that type II diabetes mellitus is a residual of hepatitis, service treatment records show treatment for hepatitis.  A February 1968 hospital admission record documents a preliminary and final diagnosis of hepatitis.  

Post-service private treatment records document a history of hepatitis B.  Based on November 2007 blood tests, the Veteran was provided a diagnosis of history of hepatitis B was provided.  During a January 2014 visit, progress notes list history of hepatitis B as an active problem.

In October 2015, the Veteran was afforded a VA examination to determine the nature and etiology of current diabetes mellitus, type II.  The examiner noted "the [Veteran] was diagnosed with hepatitis [in] 1967-1968 but not sure about type."  Based on a review of theclaims file, the examiner opined that current type II diabetes mellitus is less likely than not proximately due to or the result of hepatitis C.  As rationale, the examiner stated that the Veteran has never had hepatitis C based on current negative hepatitis tests and normal liver enzyme levels.  The examiner reiterated that there was no current evidence of hepatitis.  

Although the October 2015 VA examiner provided an opinion addressing the relationship, if any between current diabetes mellitus, type II, and hepatitis C, the examiner  failed to provide an adequate rationale for the opinion expressed.  While the examiner acknowledged a history of hepatitis during service, he later provided conflicting remarks when stating that the Veteran never had hepatitis C.  Specifically, the examiner did not t address other  types of hepatitis, to include the history of hepatitis B noted in private medical records, or reconcile his opinion with the  February 1968 hospital admission record showing a diagnosis of hepatitis, or medical treatise articles submitted by the Veteran indicating an association between diabetes and hepatitis.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

In light of the above-noted deficiencies, the Board finds that another remand of this matter to obtain further medical opinion-based on full consideration of all medical and other objective evidence, as well as all lay assertions, and supported by for complete, clearly-stated s rationale-is  needed to resolve the claim on appeal.  If the October 2015 VA examiner is not available, the AOJ should obtain an opinion from an appropriate physician  based on claims file review, if possible.   The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim on appeal.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the VA Medical Center (VAMC) in Martinsburg, West Virginia dated through October 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Martinsburg VAMC for the Veteran, since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Notably, the claims file includes records from Kaiser Permanente dated through July 2016; however, more recent records may exist.  On remand, the AOJ should invite the request that the Veteran submit appropriate authorization to obtain updated private treatment records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties t imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim  on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from Martinsburg VAMC  all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2015.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. n  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  
Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records-to include Kaiser Permanente records (since July 2016).  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the  October 2015 VA examiner.  

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from an appropriate physician 
Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

In addressing whether there exists a medical nexus between current diabetes mellitus, type II, and service, the examiner should provide opinions, based on sound medical principles, addressing the following: 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that current diabetes mellitus, type II, had its onset in service or is otherwise medically related to service, to include as a chronic residual of in-service hepatitis  (considering all types of hepatitis evidenced in the record).    
In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence (to include a February 1968 hospital admission record showing a diagnosis of hepatitis and private treatment records documenting a past medical history of hepatitis B), as well as medical treatise articles indicating an association between hepatitis and diabetes mellitus, as well as  all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms. 

Complete, clearly-stated rationale for the conclusions  reached must be provided.

5. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the claim remains denied, furnish to the Veteran and his representative an  SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




